DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/14/2022 has been entered.  Claims 2-5, 12, 14, and 19-22 are pending in the application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the elongate body having a “open proximal end”, “closed distal end”, and “proximal end defining a cavity therein” recited in claim 1 is not found in the detailed section of the specification.  From the specification and drawings, it appears the open proximal end is formed form the legs and not from the body and therefore the body is solid resulting in closed proximal and distal ends with the legs extending therefrom with an opening between the legs and the distal end is tapered as claimed and shown in figs. 5 and 8.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongate body having a “open proximal end”, “closed distal end”, and “proximal end defining a cavity therein” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The specification recites the annular flange as 615 which does not match that this is a larger diameter than the legs etc. since this feature 615 is the smallest diameter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gere (US 20120311942 A1).
Regarding claims 2 and 20-21, Gere discloses a trocar protection device (310) for a surgical stapling instrument (10), comprising: an elongate body (316/318, figs. 3-4) extending between an open proximal end portion ( 314) and a closed distal end portion (320), the proximal end portion defining a cavity (314, figs. 3-5) therein that is configured to receive and envelop a tissue piercing tip (42) of a trocar member (18) of the surgical stapling instrument (10), and the distal end portion (320) of the elongated body defines a tapered, blunt configuration (rounded [0018]) and the elongate body having an outermost diameter that is less than a diameter of a housing (12/14/16) of the surgical stapling instrument (10), the housing of the surgical stapling instrument being a magazine (12) configured to store a quantity of staples therein (capable of storing staples if desired under Broadest Reasonable Interpretation (BRI) since “store” can be any structure that can hold staples in which staples could be stored on the base 12 via staples place on shoulder surfaces 30, 32 on the flanges 14, 16 [0012-0023], figs. 1-5);
a plurality of legs (323, 325) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove (52/54) defined in a trocar member (18) of the surgical stapling instrument (10), each leg of the plurality of legs includes a barb (330, 332) extending inwardly towards a centerline of the elongate body ([0019], figs. 3-5), the barbs configured to engage the annular groove (52/54), and the annular groove is configured to selectively engage an anvil assembly (capable of engaging an anvil if desired);
wherein an outermost diameter of the elongate body (316/318, figs. 3-4), a maximum outer diameter of the distal end portion (320), and an outermost diameter of the plurality of legs (323, 325) are less than the outermost diameter of the magazine (12) of the surgical stapling instrument (10 has base 12/14/16 larger diameter than largest diameter of 310, [0012-0023], figs. 1-5).

Claim(s) 2 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castro et al. (US 5520704 A).
Regarding claims 2 and 20-21, Gere discloses a trocar protection device (10) for a surgical stapling instrument, comprising: an elongate body (17) extending between an open proximal end portion and a closed distal end portion (fig. 1), the proximal end portion defining a cavity (open space inside handle legs 16/12) therein that is configured to receive and envelop a tissue piercing tip of a trocar member (capable of being place on a trocar) of the surgical stapling instrument, and the distal end portion (tip end of 17) of the elongated body defines a tapered, blunt configuration (figs. 1-3) and the elongate body having an outermost diameter that is less than a diameter of a housing of the surgical stapling instrument (size depend on particular stapler used in which the body diameter will be less than most surgical instrument housing diameters.  Also “diameter of housing” indicates any diameter of the surgical instrument), the housing of the surgical stapling instrument being a magazine configured to store a quantity of staples therein (a magazine diameter can be taken that is less, if desired under Broadest Reasonable Interpretation (BRI) and “store” can be any structure that can hold staples in which staples could be stored (col. 2, lines 45-67, col. 3, lines 1-67, figs. 1-3);
a plurality of legs (28/32) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove defined in a trocar member (capable of being coupled to groove on a trocar) of the surgical stapling instrument, each leg of the plurality of legs includes a barb (30/34, figs. 1-3) extending inwardly towards a centerline of the elongate body (figs. 1-3), the barbs configured to engage the annular groove, and the annular groove is configured to selectively engage an anvil assembly (capable of engaging an anvil if desired);
wherein an outermost diameter of the elongate body (17), a maximum outer diameter of the distal end portion (tip end of 17), and an outermost diameter of the plurality of legs (16/12) are less than the outermost diameter of the magazine of the surgical stapling instrument (Also, the phrase “outermost diameter” tends to confusion/broad since no particular surgical instrument has been claimed to compare the diameter to and is a hypothetical surgical instrument with a magazine having “a diameter/ outermost diameter” that exists that is smaller than the trocar protection device).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 12, 14, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABBATE (US 20110125091 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over ABBATE (US 20110125091 A1) in view of Penna et al. (US 20150190133 A1) and further in view of Beardsley et al. (US 20120143218 A1).
Regarding claims 2 and 20-21, ABBATE discloses a trocar protection device (2112) for a surgical stapling instrument (2100/2104), comprising: an elongate body (2114) extending between an open proximal end portion  and a closed distal end portion (fig. 21), the proximal end portion defining a cavity (fig. 21) therein that is configured to receive and envelop a tissue piercing tip (2106) of a trocar member (2102) of the surgical stapling instrument (2100/2104), and the distal end portion (2114) of the elongated body defines a tapered, blunt configuration (fig. 21, any shape [0039], and see fig. 2 dome portion 206 with flat top 208 [0042], fully dome 302, 3fig. 3 [0045], triangular tip 602, fig. 6 [0049], dome tip 1806, [0129], fig. 18, pyramid-shaped hub 2002, [0133], fig. 20) and the elongate body having an outermost diameter that is less than a diameter (2110) of a housing (2104) of the surgical stapling instrument (2100/2104), the housing of the surgical stapling instrument being a magazine (2110) configured to store a quantity of staples  (capable of storing staples if desired under Broadest Reasonable Interpretation (BRI) since “store” can be any structure that can hold staples in which staples could be stored on the base 2110 via staples place inside or on the flanges 2110 [0138-0142], fig. 21);
a plurality of legs (2116) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove (2106/2102/2108) defined in a trocar member (2102) of the surgical stapling instrument (2100/2104), each leg of the plurality of legs includes a barb (barbs fig. 11D and spikes/arrows/hooks [0064], figs. 10-11) extending inwardly towards a centerline of the elongate body ([0007, 0055-0062, 0117-0131], figs. 8-11), the barbs configured to engage the annular groove (2106/2102/2108), and the annular groove is configured to selectively engage an anvil assembly (capable of engaging an anvil if desired);
wherein an outermost diameter of the elongate body (2114), a maximum outer diameter of the distal end portion (dome apex, fig. 21), and an outermost diameter of the plurality of legs (2116) are less than the outermost diameter of the magazine (2110/2104) of the surgical stapling instrument that is configured to store a quantity of staples therein (fig. 21 and discloses having a wide range of diameters [0039].  Also, the phrase “outermost diameter” tends to confusion/broad since no particular surgical instrument has been claimed to compare the diameter to and is a hypothetical surgical instrument with a magazine having “a diameter/ outermost diameter” that exists that is smaller than the trocar protection device).
	In the alternative, if it can be argued that ABBATE does not disclose the trocar protection device is for a surgical stapling instrument, comprising a plurality of legs configured to releasably couple to an annular groove defined in a trocar member of the surgical stapling instrument, an outermost diameter that is less than a diameter of a housing of the surgical stapling instrument, an outermost diameter of the elongate body, a maximum outer diameter of the distal end portion, and an outermost diameter of the plurality of legs  are less than the outermost diameter of a staple magazine of the surgical stapling instrument-
Penna et al. teaches having a trocar protection device (200/400) for a surgical stapling instrument (10), comprising a plurality of legs (first and second legs 260/270, 460/470) configured to releasably couple to a trocar member (60) of the surgical stapling instrument and an outermost diameter of the plurality of legs (460/470) are less than the outermost diameter of a staple magazine (40) of the surgical stapling instrument ([0037-0039, 0052, 0070-0073], figs. 1-4, 12-15, and 22-24).
Penna et al. states: “shipping cap can interact with a mechanism inside the stapling device, such as the trocar. The base of the shipping cap, in any of the embodiments disclosed herein, can be essentially flat, essentially conical or tapered, or curved/hemispherical” [0073]
Beardsley et al. teaches having a similar surgical instrument (10) with a introducer/protection device(s) (200/300/400/500) having a plurality of legs (506/508) with inward facing barbs (512/516, [0107-0139], figs. 11-21), also an introducer (700) with plurality of inward facing protrusions (710) having teeth (712) or other protrusions and attaching to smooth or roughened surfaces, ([0145-0147], fig. 28) and an introducer (800/1200) an outermost diameter of the trocar protection device is less than the outermost diameter of the outermost diameter of the anvil and magazine ([0148, 0156-0160], figs. 31-33 and 43-45).
Given the suggestion and teachings of ABBATE with having distal end portion having an elongated body that defines a tapered, blunt configuration conical shaped distal end with a plurality of legs with the maximum diameter of the legs, elongate body being less than outermost diameter of the surgical stapling instrument, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the trocar protection device with having the plurality of legs configured to releasably couple to an annular groove defined in a trocar member of the surgical stapling instrument, an outermost diameter that is less than a diameter of a housing of the surgical stapling instrument, an outermost diameter of the elongate body, a maximum outer diameter of the distal end portion, and an outermost diameter of the plurality of legs  are less than the outermost diameter of a staple magazine of the surgical stapling instrument for easier holding/grasping the trocar, better fitting, viewing, and/or fitting more tools in a smaller area as taught by Penna et al. and further taught and evidenced by Beardsley et al.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.).  Moreover, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Regarding claims 3-4, ABBATE discloses the plurality of legs terminates in a barb  (barbs fig. 11D and spikes/arrows/hooks [0064], figs. 10-11) defined on an inner surface thereof the barb, each barb extends from an inner surface of each leg of the plurality of legs and configured to releasably engage the annular groove (2106/2102/2108) of the trocar member of a surgical instrument wherein the barbs are configured to engage a lip (lips shown at tapered portions 2106 and 2108 [0138], fig. 21) defined on the outer surface of an annular groove of a trocar member of a/the surgical instrument (fig. 21).
Regarding claims 5 and 20, ABBATE discloses an outer surface of the elongate body defines an annular groove therein (2118), the annular groove configured to allow grasping of the trocar protection device ([0138-0142], fig. 21).
Regarding claim 12, ABBATE discloses the trocar protection device is formed from a material suitable for use in a sterilization process ([0029, 0082, 0087, 0092, 0109-0115, 0142], suitable material is undefined and arbitrary).
Regarding claims 14, ABBATE discloses the distal end portion defines a conical configuration defining a blunt tip  (fig. 21, any shape [0039], and see fig. 2 dome portion 206 with flat top 208 [0042], fully dome 302, 3fig. 3 [0045], triangular tip 602, fig. 6 [0049], dome tip 1806, [0129], fig. 18, pyramid-shaped hub 2002, [0133], fig. 20) the blunt tip inhibiting a clinician from contacting a tip of a trocar member, the tip completely covers the trocar entire so will inhibit a clinician from contacting the tip of trocar (fig. 21). 
Regarding claim 19, ABBATE discloses a recess (fig. 21) disposed between the plurality of legs and the tapered distal end portion, wherein the plurality of legs defines a first diameter, the tapered distal end portion defines an outermost diameter that is less than the first diameter, and the recess defines a third diameter less than the outermost diameter of the tapered distal end portion (fig. 21 shows the legs have a wavy/curvy configuration with at least 3 diameters in which the most proximal third diameter is the smallest and teaches having the legs fit the tapered portions which can be as many as desired, [0138-0142], fig. 21).
Regarding claim 22, Beardsley et al. teaches an outermost diameter of the trocar protection device (800/1200) is less than the outermost diameter of the outermost diameter of the anvil (28) and magazine ([0148, 0156-0160], figs. 31-33 and 43-45).  Also, since diameter is conventionally directed to round/circular members and the claims are silent about any recitation of the shape of the device then a cross section could be considered in which one could take a round cross section.  Since taking a cross section is arbitrary then a cross section could be taken in which an outermost cross section diameter of the trocar protection device is less than the outermost cross section diameter of the outermost diameter of the magazine

Claim(s) 2-5, 12, 14, and 19-21 is/are rejected under 35 U.S.C. 103 as obvious over Milliman et al.  (US 20090082777 A1) in view of Yoon (US 6270484 B1) in view of Beardsley et al. (US 20120143218 A1) and further in view of ABBATE (US 20110125091 A1).
Regarding claims 2 and 20-21, Milliman et al. discloses a trocar protection device (10) for a surgical stapling instrument (100), comprising: an elongate body (12/14) extending between an open proximal end portion ( 32) and a closed distal end portion (12/18), the proximal end portion defining a cavity (34, [0039-0040], figs. 1-2) therein that is configured to receive and envelop a tissue piercing tip (fig. 2) of a trocar member (108) of the surgical stapling instrument (100), and the distal end portion (12/18) of the elongated body defines a tapered, blunt configuration (16/20 [0032]) and the elongate body having an outermost diameter that is less than a diameter of a housing of the surgical stapling instrument (14 is less than head 106/110), the housing of the surgical stapling instrument being a magazine (110) configured to store a quantity of staples  ([0030], figs. 1-2)
a plurality of legs (22) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove (112) defined in a trocar member ([0032-0041], figs. 1-2) of the surgical stapling instrument (100), each leg of the plurality of legs includes a notch (24) extending inwardly towards a centerline of the elongate body ([0032, 0039-0040], figs. 1-2), the notches are inward and configured to engage the annular groove (112), and the annular groove is configured to selectively engage an anvil assembly ([0030], claim 1, fig. 2);
wherein an outermost diameter of the elongate body and an outermost diameter of the plurality of legs is/are less than the outermost diameter of the magazine of the surgical stapling instrument (14 is less than head 106/110 and legs with barbs 24 have a diameter less than the magazine 110) that is configured to store a quantity of staples therein.
Milliman et al. fails to explicitly disclose a maximum outer diameter of the distal end portion is less than the outermost diameter of the magazine of the surgical stapling instrument and the plurality of legs includes a barb extending inwardly towards a centerline of the elongate body, the barbs configured to engage the annular groove, and the annular groove is configured to selectively engage an anvil assembly –
Yoon teaches a trocar protection device (30) having a elongate body (figs. 1-5) for a surgical stapling instrument (10), extending between an open proximal end portion and a closed distal end portion, the proximal end portion defining a cavity (figs. 1-5) therein that is configured to receive and envelop a tissue piercing tip (24/25) of a trocar member (25) of the surgical stapling instrument (10), and the distal end portion of the elongated body defines a tapered, blunt configuration (conical tip); trocar protection device having a maximum outer diameter of the distal end portion (figs. 1-5) less than the outermost diameter of the portal sleeve 16 of the surgical stapling instrument and includes a projections/knobs (30a) extending inwardly towards a centerline of the elongate body, the projections/knobs (30a) configured to engage a annular groove (25b/25a and groove shown in fig. 4).
Beardsley et al. teaches having a similar surgical instrument (10) with a introducer/protection device(s) (200/300/400/500) having a plurality of legs (506/508) with inward facing barbs (512/516, [0107-0139], figs. 11-21), also an introducer (700) with plurality of inward facing protrusions (710) having teeth (712) or other protrusions and attaching to smooth or roughened surfaces, ([0145-0147], fig. 28) and an introducer (800/1200) an outermost diameter of the trocar protection device is less than the outermost diameter of the outermost diameter of the anvil and magazine ([0148, 0156-0160], figs. 31-33 and 43-45).
ABBATE teaches a trocar protection device (2112) having a elongate body (2114) for a surgical stapling instrument (2100/2104), extending between an open proximal end portion and a closed distal end portion (2114), the proximal end portion defining a cavity (fig. 21) therein that is configured to receive and envelop a tissue piercing tip (2106) of a trocar member (2102) of the surgical stapling instrument, and the distal end portion of the elongated body defines a tapered, blunt configuration (fig. 21, any shape [0039], and see fig. 2 dome portion 206 with flat top 208 [0042], fully dome 302, 3fig. 3 [0045], triangular tip 602, fig. 6 [0049], dome tip 1806, [0129], fig. 18, pyramid-shaped hub 2002, [0133], fig. 20); the trocar protection device having a maximum outer diameter of the distal end portion (dome apex, fig. 21) is less than the outermost diameter of the the surgical stapling instrument (2110/2104)  and includes a plurality of legs (2116) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove (2106/2102/2108) defined in a trocar member (2102) of the surgical stapling instrument (2100/2104), each leg of the plurality of legs includes a barb (barbs fig. 11D and spikes/arrows/hooks [0064], figs. 10-11) extending inwardly towards a centerline of the elongate body ([0007, 0055-0062, 0117-0131], figs. 8-11), the barbs configured to engage a annular groove (2106/2102/2108).
Given the suggestion and teachings of Milliman et al. with having distal end portion having an elongated body that defines a tapered, blunt configuration conical shaped distal end with a plurality of legs having notches to couple to an annular groove of a trocar of the surgical stapling instrument, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the trocar protection device with having a maximum outer diameter of the distal end portion less than the outermost diameter of the magazine of a surgical stapling instrument and the plurality of legs include a barb extending inwardly towards a centerline of the elongate body, the barbs configured to engage the annular groove, and the annular groove is configured to selectively engage an anvil assembly for easier holding/grasping the trocar, better fitting, viewing, and/or fitting more tools in a smaller area as taught by Yoon and further taught and evidenced by Beardsley et al. and ABBATE.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.).  Moreover, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Regarding claims 3-4, Milliman et al. discloses the plurality of legs terminates in a barb (24) defined on an inner surface thereof the barb, each barb extends from an inner surface of each leg of the plurality of legs and configured to releasably engage the annular groove (112) of the trocar member of a surgical instrument wherein the barbs are configured to engage a lip (112) defined on the outer surface of an annular groove of a trocar member of a/the surgical instrument (figs. 1-2).
Regarding claims 5 and 20, Milliman et al. discloses an outer surface of the elongate body (14) defines an annular groove therein (portion between 18 and end portions of legs 22 that terminate into the stem connecting the head 12/18 fig. 1), the annular groove configured to allow grasping of the trocar protection device (fig. 1). 
Regarding claim 12, Milliman et al. discloses the trocar protection device is formed from a material suitable for use in a sterilization process ([0049], suitable material is undefined and arbitrary).
Regarding claims 14, Milliman et al. discloses the distal end portion defines a conical configuration defining a blunt tip (16/20 [0032], figs. 1-2) the blunt tip inhibiting a clinician from contacting a tip of a trocar member, the tip completely covers the trocar entire so will inhibit a clinician from contacting the tip of trocar (figs. 1-5). Also Milliman et al. teaches having depressions, coupling members with removal member 28 and/or recesses/bores, [0035-0049], figs. 1-7).
Regarding claim 19, Milliman et al. discloses a recess (32/34) disposed between the plurality of legs and the tapered distal end portion (16/20), wherein the plurality of legs defines a first diameter, the tapered distal end portion defines an outermost diameter that is less than the first diameter, and the recess defines a third diameter less than the outermost diameter of the tapered distal end portion (figs. 1-2). 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as obvious over Milliman et al.  (US 20090082777 A1) in view of Beardsley et al. (US 20120143218 A1) and further in view of ABBATE (US 20110125091 A1).
Regarding claim 22, Milliman et al. discloses an outermost diameter (10) of the trocar protection device is about the same as the outermost diameter of the magazine (figs. 1-3) but fails to disclose an outermost diameter of the trocar protection device is less than the outermost diameter of the outermost diameter of the magazine.  However, since diameter is conventionally directed to round/circular members and the claims are silent about any recitation of the shape of the device then a cross section could be considered in which one could take a round cross section.  Since taking a cross section is arbitrary then a cross section could be taken in which an outermost cross section diameter of the trocar protection device is less than the outermost cross section diameter of the outermost diameter of the magazine
ABBATE teaches a trocar protection device (2112) for a surgical stapling instrument (2100/2104), comprising: an elongate body (2114) extending between an open proximal end portion  and a closed distal end portion (fig. 21), the proximal end portion defining a cavity (fig. 21) therein that is configured to receive and envelop a tissue piercing tip (2106) of a trocar member (2102) of the surgical stapling instrument (2100/2104), and the distal end portion (2114) of the elongated body defines a tapered, blunt configuration (fig. 21, any shape [0039], and see fig. 2 dome portion 206 with flat top 208 [0042], fully dome 302, 3fig. 3 [0045], triangular tip 602, fig. 6 [0049], dome tip 1806, [0129], fig. 18, pyramid-shaped hub 2002, [0133], fig. 20) and the elongate body having an outermost diameter that is less than a diameter (2110) of a housing (2104) of the surgical stapling instrument (2100/2104), the housing of the surgical stapling instrument being a magazine (2110) configured to store a quantity of staples  (capable of storing staples if desired under Broadest Reasonable Interpretation (BRI) since “store” can be any structure that can hold staples in which staples could be stored on the base 2110 via staples place inside or on the flanges 2110 [0138-0142], fig. 21);
a plurality of legs (2116) disposed on the proximal end portion and extending axially therefrom, the plurality of legs configured to releasably couple to an annular groove (2106/2102/2108) defined in a trocar member (2102) of the surgical stapling instrument (2100/2104), each leg of the plurality of legs includes a barb (barbs fig. 11D and spikes/arrows/hooks [0064], figs. 10-11) extending inwardly towards a centerline of the elongate body ([0007, 0055-0062, 0117-0131], figs. 8-11), the barbs configured to engage the annular groove (2106/2102/2108), and the annular groove is configured to selectively engage an anvil assembly (capable of engaging an anvil if desired);
wherein an outermost diameter of the elongate body (2114), a maximum outer diameter of the distal end portion (dome apex, fig. 21), and an outermost diameter of the plurality of legs (2116) are less than the outermost diameter of the magazine (2110/2104) of the surgical stapling instrument (fig. 21 and discloses having a wide range of diameters [0039].  Also, the phrase “outermost diameter” tends to confusion/broad since no particular surgical instrument has been claimed to compare the diameter to and is a hypothetical surgical instrument with a magazine having “a diameter/ outermost diameter” that exists that is smaller than the trocar protection device).  Also ABBATE shows and teaches the legs having a wavy/curvy configuration in fig. 21 with at least 3 diameters in which the most proximal third diameter is the smallest and teaches having the legs fit the tapered portions which can be as many as desired, [0138-0142], fig. 21).
Beardsley et al. teaches having a similar surgical instrument (10) with a introducer/protection device(s) (200/300/400/500) having a plurality of legs (506/508) with inward facing barbs (512/516, [0107-0139], figs. 11-21), also an introducer (700) with plurality of inward facing protrusions (710) having teeth (712) or other protrusions and attaching to smooth or roughened surfaces, ([0145-0147], fig. 28) and an introducer (800/1200) an outermost diameter of the trocar protection device is less than the outermost diameter of the outermost diameter of the magazine ([0148, 0156-0160], figs. 31-33 and 43-45).
Given the suggestion and teachings of Milliman et al. with having distal end portion having a conical shaped trocar protection device with a plurality of legs, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the outermost diameter of the trocar protection device is less than the outermost diameter of the outermost diameter of the magazine for easier holding/grasping the trocar, viewing, and/or fitting more tools in a smaller area as taught and evidenced by ABBATE and Beardsley et al.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.).  Moreover, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  

Response to Arguments
Applicant’s arguments with respect to claims 2-5, 12, 14, and 19-22 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731